                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JASON C. BURKETT,                                     )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-01081-JMS-DLP
                                                      )
KEITH BUTTS,                                          )
                                                      )
                              Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Patrick Burkett petitions pursuant to 28 U.S.C. § 2254 for a writ of

habeas corpus challenging a prison disciplinary sanction imposed in disciplinary case number

NCF 18-07-0036. For the reasons explained in this Order, Mr. Burkett’s habeas petition must be

denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
        B.      The Disciplinary Proceeding

        On July 3, 2018, Indiana Department of Correction (IDOC) Correctional Officer Dunaway

wrote a Report of Conduct charging Mr. Burkett with “interfering with count,” a violation of the

IDOC’s Adult Disciplinary Code offense B-251. The Report of Conduct states:

        On the above date [July 3, 2018] at the above approx time [10:15 a.m.], Offender
        Burkett #967203 was in the upper bathroom of foxtrot Pod 3 brushing his teeth
        before we got the house cleared or the facility cleared. I, Ofc Dunaway, clearly
        announced “Prepare for Count” at 0945. Offender was advised he would recieve
        [sic] a conduct. End report

Dkt. 1-1, p. 6; dkt. 11-1.

        Mr. Burkett was notified of the charge on July 5, 2018, when he received the Screening

Report. Dkt. 11-4. He plead not guilty to the charge, requested a lay advocate, asked for three

witnesses, and requested video evidence. Id.

        A hearing was held on July 11, 2018. Offender Lonnie Tolliver gave a written statement

that was considered at the hearing:

        The Officers had both counted and cleared there count with one another and told us
        (DORM) that we could have a seat and walked out. They had compared there count
        and cleared our dorm so offenders used the restroom. That is how every officer
        does everyday. This was no different.

Dkt. 11-6 [sic].

        Offender Rario Clemons’s written statement said:

        I seen Jason go to the BathRoom after both COs had came in & Counted. And gave
        us the ok to sit down.

Dkt. 11-7 [sic].

        The third written statement considered at the hearing was from Offender Jonathan Heard:

        Both officers walked thru for count before he went to the Bathroom. She walked
        outside the door.

Dkt. 11-8 [sic].

                                                2
        The hearing officer also viewed the video surveillance recording requested by Mr. Burkett

and reported, in part, that it “shows the offender on bed F-3-217 get up and walk into the restroom

brushing his teeth while three other offenders were already in that restroom.” Dkt. 11-10.

        Mr. Burkett’s statement at the hearing was “I do this every day at the same time.” Dkt. 11-9.

        The hearing officer noted that he considered the staff reports, Mr. Burkett’s statement, the

witness statements, and the video, and found Mr. Burkett guilty of interfering with count. The

sanction imposed included the loss of thirty days of earned credit time. Id.

        Mr. Burkett appealed to the Facility Head and the IDOC Final Reviewing Authority, but

both appeals were denied. Dkts. 11 & 12. He then brought this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254.

        C.      Analysis

                1.      Mr. Burkett’s Argument

        Mr. Burkett’s single ground for habeas corpus relief contends there was insufficient

evidence to find him guilty of interfering with a count. Dkt. 1, pp. 4-6. He begins with the wording

of the Disciplinary Code offense, which is simply “Failing to stand count, being late for count, or

interfering with the taking of the count.” IDOC Adult Disciplinary Process, Appendix I: Offenses,

Section B-251. There is nothing in the record to suggest that Mr. Burkett’s conduct concerned

failing to stand for the count or being late for it. Thus the focus of the charge is on the “interfering

with the taking of the count” portion of the offense.

        The procedure and method for counts at Mr. Burkett’s facility was explained in a June 7,

2018, memorandum to offenders and staff from Chief of Security R. Davis. Dkt. 11-2. Paragraph

four of this memorandum tells offenders and staff that “The offenders will remain on their bunks

until the facility’s clear count (Signal 1000) is called.” Dkt. 11-2, p. 2 (emphasis in original).

                                                   3
Paragraph five provides that “Once the pod’s count clears, offenders may use the restroom one at

a time per range.” Id. (emphasis in original). Finally, paragraph six of the memorandum puts

offenders and staff on notice that “Any offender violating any of these procedures will be

disciplined for code violation B251-‘Interfering with counts.’” Id. (emphasis in original).

       Mr. Burkett argues that he was not late for the count and stood while it was taken. These

contentions are not in dispute. The question here is whether there is some evidence to support the

hearing officer’s decision that Mr. Burkett’s conduct violated the B-251 prohibition against

interfering with the taking of the count.

               2.      Standard of Review

       Challenges to the sufficiency of the evidence are governed by the “some evidence”

standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . . is satisfied if there

is any evidence in the record that could support the conclusion reached by the disciplinary board.”)

(citation and quotation marks omitted). The “some evidence” standard is much more lenient than

the “beyond a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

“[T]he relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56.

               3.      Application of the Standard of Review to Mr. Burkett’s Argument

       The hearing officer had to weigh Officer Dunaway’s report that Mr. Burkett went to the

restroom area to brush his teeth “before we got the house cleared or the facility cleared,” dkt. 1-1,

p. 6 (Report of Conduct), against two offenders’ statements that the officers conducting the count

had given the offenders permission to sit down from the standing count. See dkt. 11-6 (statement



                                                 4
of L. Tolliver) & 11-7 (statement of R. Clemons). 1 The weighing of these seemingly contradictory

positions is solely a function for the hearing officer, as Mr. Burkett acknowledges in his reply.

Dkt. 17, p. 3. And unfortunately for Mr. Burkett, the simple fact that the hearing officer had some

evidence to weigh against his evidence is itself determinative of whether the hearing officer had

some evidence upon which to base his decision.

       While there is some ambiguity in the event concerning who was allowed to do what and

when they were allowed to do it, Correctional Officer Dunaway’s report contains no ambiguity.

The officer is unambiguous in reporting that Mr. Burkett was in the upper bathroom “before we

got the house cleared or the facility cleared.” Dkt. 1-1, p. 6; dkt. 11-1. This is “some evidence” on

which the hearing officer based his decision, and that dictates the result of this action.

       Mr. Burkett urges consideration of the video evidence and argues that it would prove that

he did not interfere with the count. The video evidence does not contain audio, however, and it is

impossible to tell from the video when an announcement was made that the facility count had been

cleared (a “Code 1000” broadcast). The hearing officer used the video only to confirm that the

person moving to the restroom came from the bunk assigned to Mr. Burkett, using it as an aid to

confirm the identity of the offender who left his bed and went to the bathroom. Mr. Burkett does

not dispute that he is that offender.

       Mr. Burkett’s evidence is not so significantly compelling as to render the officer’s Report

of Conduct essentially a “no evidence” report. Any other analysis would be to impermissibly

engage in reweighing the evidence. Specifically, the offender statements considered by the hearing

officer do not indicate when the facility or “house” was cleared. Two of the statements are that the




       1
         The third offender statement, from J. Heard, does not indicate whether the officers had
given permission for the offenders to sit on their bunks.
                                                  5
counting officers gave permission for offenders to sit down on their bunks, see dkts. 11-6 & 11-7,

but sitting on bunks is not necessarily a sign that the pod count has cleared. Dkt. 11-2, p. 2.

According to the Chief of Security’s memorandum, offenders could be given permission to go to

the restroom, one at a time, after the “pod’s count clears,” dkt. 11-2, ¶ 5, but before that event the

offenders could be given permission to sit on their bunks. Id. This evidence presents a competing

view of the event, but it does not nullify the Report of Conduct.

       The record here is one on which the factfinder could have rationally found for either

position. The Court’s role is not to second-guess the hearing officer’s decision and impose the

decision the Court believes to be the better view. Instead, the Court looks only to whether the

hearing officer’s decision rested on any evidence in the record, and as noted above, in Mr. Burkett’s

case there was.

       D.         Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Burkett to the relief he seeks.

Accordingly, Mr. Burkett’s petition for a writ of habeas corpus is denied and this action dismissed

with prejudice.

       Final judgment consistent with this Order shall now enter.

       IT IS SO ORDERED.



             Date: 2/6/2020




                                                  6
Distribution:

Jason C. Burkett
967203
New Castle Correctional Facility - Inmate Mail/Parcels
1000 Van Nuys Road
New Castle, IN 47362

Frances Hale Barrow
Indiana Attorney General
frances.barrow@atg.in.gov




                                               7
